Mr. Justice Ricks delivered the opinion of the court: As will be seen from the above statement of facts, the sole question presented in this case was the right of the chancellor to set aside the sale made by the master and order another sale, or whether or not the appellant was entitled to the property under his bid. In our opinion the chancellor had the right to order the re-sale of the premises, or even to have accepted the sale as made by the master and reported to the court for the $7000. The chancellor, in such proceedings, is charged with responsibility for the decrees and orders to be made in the case, and it is his duty to make investigations, and determine as to whether or not the sale as made by the master is regular, free from fraud or wrong and to the best interest of all parties concerned. The master is a ministerial officer for the purpose of carrying into effect the decree of the court, and his acts are binding only when approved by the court. If the chancellor finds, upon the coming in of the report of a master, that the sale as made is not to the best interest of all concerned and is inequitable, or that any fraud or misconduct has been practiced upon the master or the court .or any irregularities in the proceedings, it is his duty to set aside the sale as made and order another sale of the premises. The chancellor has a broad discretion in passing upon the acts of the master and approving or disapproving his acts in reference to sales and entering its own decrees, (Quigley v. Breckenridge, 180 Ill. 627,) and his decree will not be disturbed by this court unless it is shown that he has abused his discretion and entered such an order or decree as would not seem equitable between the parties interested. Surely it cannot be said that the court has abused his discretion, in his actions in this case, in refusing to allow appellant to take the property in dispute, which is shown to have been sold under a misapprehension of fact and to be worth at least $8000, for the sum of $3000, when within fifteen minutes the master was offered $7000, or $4000 more than the first bid. If appellant had wanted to act fairly in reference to the sale he should have returned to the place of sale when sent for by the master and defended his actions. No money was paid by appellant as provided for by the decree, and we think, under the conditions as here shown to exist, the master was justified in offering the premises for sale again. While it is true that mere inadequacy of price will not always justify the setting aside of a sale, yet where there is such a misunderstanding and inadequacy of price as is shown to exist in this case, certainly it could not be said that the sale made to appellant was just and equitable as between all the parties interested. The master in his statement says that if he had not been mistaken as to the identity of appellant he would undoubtedly have compelled him to comply with the terms of the decree as to payments. As 'soon as he learned the identity of the purchaser and learned that he was not acting for or representing the complainant, he at once notified appellant that because of the mistake as to the person and appellant’s failure to pay the purchase money or make a deposit he would re-sell the property. This was within his power. In Dills v. Jasper, 33 Ill. 262, in discussing a case much like the one at bar, it is said (p. 273) : “In this country the master usually requires the amount of the bid to be deposited with him at the time of its acceptance or immediately thereafter, and on failure to do so the master may reject the bid and may again expose the property for sale.’’ The record further shows that the only person against whom the deficiency decree could operate is financially irresponsible, and that the debt could only be realized, if at all, by the sale of the property. While under some conditions the misapprehension of the master as to the bidder may not make such a difference as would warrant a chancellor in setting aside the sale, yet under the conditions as we find in this record, the property being sold to the attorney for the party owning the equity of redemption when he in fact thought he was selling to the party complainant in the decree, who had no other remedy for obtaining his money except under the sale, and only realizing $3000 out of $8000 worth of property on over $8000 of indebtedness, the irregularities- as shown warranted the chancellor in setting aside the sale, and there was no abuse of the discretion of the court. The judgment of the Appellate Court will accordingly be affirmed. Judgment affirmed.